NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



ISIAH BAKER,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-2121
                                           )
DEPARTMENT OF REVENUE and                  )
TAYLOR RICHARDSON,                         )
                                           )
             Appellees.                    )
                                           )

Opinion filed March 27, 2019.

Appeal from the Department of Revenue.

Isiah Baker, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for
Appellee Department of Revenue.

No appearance for Appellee Taylor
Richardson.


PER CURIAM.


             Affirmed.

BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.